IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1310
                              Filed March 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANTONIO TREVINO III,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Buena Vista County, Charles K.

Borth, District Associate Judge.



      Defendant appeals from his sentence for operating while intoxicated, third

offense. AFFIRMED.




      Richard J. Bennett Sr. of Bennett Law Office, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, and David Patton, County Attorney, for appellee.




      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                         2


DANILSON, C.J.

       Antonio Trevino III appeals from his sentence for operating while

intoxicated, third offense, in violation of Iowa Code section 321J.2 (2013). He

maintains the district court abused its discretion in not granting his request for a

suspended sentence.        Because we find the district court did not abuse its

discretion in denying Trevino’s request for a suspended sentence, we affirm.

I. Background Facts and Proceedings.

       On March 3, 2014, Trevino was charged by trial information with operating

while intoxicated, third offense.

       On June 30, 2014, Trevino entered a guilty plea. The court accepted the

plea on the same day, and sentencing was set for a later date.

       At the sentencing hearing on August 11, 2014, the State endorsed the

recommendation of the presentence investigation report that Trevino be

sentenced to a term of incarceration and placed in the OWI Continuum Program.

In support of its recommendation, the State explained:

       [T]his is the, I believe, ninth public intox or alcohol-related
       conviction in the last eight years. That is noted under the
       Comments Section at Seasons Center. It said that he goes to
       Compass Pointe and he is still minimizing his drinking and denies
       that he has a problem. This offense arose from him traveling at an
       excessive speed in a residential area and a blood alcohol level of
       .146.

Trevino addressed the court and requested a suspended sentence and

probation. He expressed remorse for his actions and stated his intention to move

into an apartment by himself and to stop spending time with friends who

consume alcohol.

       The court stated:
                                         3


      The Court takes a number of factors into consideration in
      determining an appropriate sentence, including the maximum
      opportunity or possibility for rehabilitation, and in this case the
      Court notes the Defendant’s criminal history contains numerous
      alcohol-related offenses, and given the nature of the current
      offense, prior attempts at rehabilitation through sentencing have not
      been successful. The Court also takes into consideration the
      protection of the public from further offenses. In this case the Court
      also takes into consideration the contents of the presentence
      investigation and the recommendations contained in that document.
      Based on those items, the Court finds that probation would not be
      appropriate for the Defendant in this matter.

The court then sentenced Trevino to a term of incarceration not to exceed five

years and placement in the OWI Continuum Program. Trevino appeals.

II. Standard of Review.

      Where, as here, the defendant does not assert that the imposed sentence

is outside the statutory limits, we review for an abuse of discretion. State v.

Thomas, 547 N.W.2d 223, 225 (Iowa 1996). An abuse of discretion is found only

when the sentencing court exercises its discretion on grounds or for reasons

clearly untenable or to an extent clearly unreasonable. Id. We review both the

court’s stated reasons made at the sentencing hearing and its written sentencing

order. See State v. Lumadue, 622 N.W.2d 302, 304 (Iowa 2001).

III. Discussion.

      Trevino maintains the district court abused its discretion in not granting his

request for a suspended sentence.1 Specifically, he maintains the district court

failed to adequately consider his expression of remorse and his commitment to

make lifestyle changes.

1
   Pursuant to Iowa Code section 321J.2(5)(a), a third offense of operating while
intoxciated is punishable by “[c]ommitment to the custody of the director of the
department of corrections for an indeterminate term not to exceed five years, with a
mandatory minimum term of thirty days.” (Emphasis added).
                                        4


      Here, the district court stated it was taking into consideration a number of

factors in determining the appropriate sentence for Trevino. The court did not

specifically acknowledge Trevino’s claim of remorse or his stated intention to get

his own apartment and stay away from friends who consume alcohol, but the

court is not “required to specifically acknowledge each claim of mitigation urged

by a defendant.”    State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

Moreover, “[T]he failure to acknowledge a particular sentencing circumstance

does not mean it was not considered.” Id. We cannot say the district court

abused its discretion in denying Trevino’s request for a suspended sentence.

We affirm.

      AFFIRMED.